Plaintiff in error, Tom Carson, was convicted in the county court of Nowata county of a misdemeanor. From the judgment rendered on the verdict of the jury an appeal was perfected by filing in this court on January 3, 1916, a petition in error with case-made.
Since the appeal was taken, and before the final submission of the cause, to-wit, May 31, 1916, he departed this life as shown by the affidavits of C.W. Mason, County Attorney of Nowata county, and Dr. G.A. Waters, who depose and say that plaintiff in error, Tom Carson, died at Lenapah, in said county, as the result of a gunshot wound. These affidavits are attached to and made a part of the suggestion of the death of the plaintiff in error by the Attorney General and filed in this court on this 18th day of July, 1915.
In a criminal action the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and the proceedings in this action do abate. It is so ordered.
ARMSTRONG and BRETT, J.J., concur. *Page 462